DETAILED ACTION
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant argues that Hamano teaches away from Andoh. Examiner respectfully disagrees since both Andoh and Hamano teaches document feeding apparatus configured to feed originals for document scanning. Andoh teaches every element of the claimed invention including a second driving device to intermittently use the driving force of the motor through a second clutch (see 41 of figure 4 and clutch 53; paragraph 0043, 0047); Andoh also teaches a single document feeder motor that provides drive to various components within the feeder using clutches at different timing (figure 4 and paragraphs 0046-0058). Therefore, Andoh teaches or suggests a document feeder that moves loaded documents to document conveying path using a single motor and the document feeder includes a first, second and third driving device. Andoh does not expressly disclose the second driving device is to move the tray loaded with documents to a side of the pickup member and Hamano was introduced to teach this limitation. Hamano teaches the second driving device (lift motor) to move the tray (30) loaded with the documents to a side of the pick-up member (roller 1; figures 3-4 and paragraph 0060). As discussed above, the combination of Andoh and Hamano teaches every element of the Applicant’s claimed limitations.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0068815 A1 to Andoh et al in view of U.S. Patent Publication No. 2010/0148420 A1 to Hamano et al.
As to claim 1, Andoh discloses an image reading apparatus (5 of figures 1-2) comprising:
an image sensor to scan documents (16; paragraph 0027);
a document feeder to move loaded documents to a document conveying path
using a single motor (20; paragraph 0029 and figure 4); and
a processor to control the document feeder and the image sensor to scan
the loaded documents (control unit 100/111; paragraph 0060),
wherein the document feeder includes:

a second driving device (41 of figure 4) to intermittently use the driving force of the single motor through a second clutch (53; paragraph 0047) to move the tray loaded with the documents to a side of the pick-up member;
a third driving device (28/29/32/37 of figure 4) to use the driving force of the single motor to move the documents along the document conveying path onto the image sensor (paragraph 0046); and
first (34 sensor) and second sensors (54 sensor) to detect the documents in positions spaced on the document conveying path, the first and second sensors to output signals (figure 5 and paragraph 0060, 0073-0074), and
wherein the processor controls an operation of the first clutch (turn clutch 52 on/off) based on the signals of the first (when document is set; paragraph 0061) and second sensors (and when no document is detected at sensor 54; S1-S5 of figure 7 and paragraphs 0072-0074).
Andoh does not expressly disclose that the second driving device to move the tray loaded with the documents to a side of the pick-up member.
Hamano, in the same area of document feeding apparatus, teaches that the second driving device (lift motor) to move the tray (30) loaded with the documents to a side of the pick-up member (roller 1; figures 3-4 and paragraph 0060).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Andoh’s document driving KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)).
As to claim 2, Andoh further discloses wherein the first sensor (sensor 34) is installed upstream of the document conveying path with respect to the second sensor (sensor 54 as shown in figure 2), and the processor controls the first clutch to provide no driving force of the single motor to the first driving device when the signals of the first and second sensors are in an on state (clutch 52 is off document is present at sensor 54 and 34; paragraphs 0074 and 0076).
As to claim 4, Hamano further discloses wherein the document feeder further includes a third sensor to detect whether an upper end of the documents loaded into the tray is located at a preset height, the third sensor to output a signal (sensor 19; figure 4A-4B and the same motivation is used as the rejection to claim 1 above).
As to claim 5, Andoh/Hamano further discloses wherein the processor controls the second clutch to provide the driving force of the single motor to the second driving device (Andoh: 51/53/41 of figure 4) when the signal of the third sensor is in an off state (Hamano: figure 4A and the same motivation is used as the rejection to claim 1 above).
As to claim 10, Andoh further discloses wherein the document feeder further includes a fourth sensor to detect whether the documents are loaded into the tray (document sensor 34), wherein the processor controls the document feeder to stop 
As to claim 11, Andoh discloses a document feeder (5 of figures 1-2), comprising:
a tray to include documents (loading tray 21);
a pick-up device to move the documents from the tray to a document conveying path one by one (24/25 of figure 4 and paragraph 0046);
a lifting device (41 of figure 4) to move the tray with the documents to a side of the pick-up device (Andoh teaches the pickup roller 24 to move down; paragraph 0055);
a feeding device disposed in the document conveying path to convey the
moved documents to be scanned (28/29/32/37 of figure 4 and paragraph 0046); and
first (54 sensor) and second sensors (31 sensor) to detect the documents in spaced positions on the document conveying path, the first and second sensors to output signals (paragraph 0060)
wherein the pick-up device, the lifting device, and the feeding device are driven through a single motor (motor 51 of figure 4), and
the documents are moved by the pick-up device when the first sensor is in an off state (when no document is detected at sensor 54; S1-S5 of figure 7 and paragraphs 0072-0074) and the second sensor disposed is in an on state (sensor 31 can be either on or off since it does not affect the function of the pickup roller; paragraph 0037), the second sensor (sensor 31) being downstream of the document conveying path with respect to the first sensor (sensor 54; as shown in figure 2).

Hamano, in the same area of document feeding apparatus, teaches a lifting device (lift motor) to move the tray (30) with the documents to a side of the pick-up device (roller 1; figures 3-4 and paragraph 0060).
The same motivation is used as the rejection to claim 1 above.
As to claim 12, Andoh further discloses wherein the driving force of the single motor is provided to the pick-up device when the signals of the first and second sensors are in the on state and the signal of the first sensor is changed to the off state (clutch 52 is turn on again at S17 of figure 7 when sensor 54 is changed to off at S15; paragraph 0076).
As to claim 14, Hamano further discloses a third sensor to detect whether the pick-up device is located at a preset height, the third sensor to output a signal (sensor 19; figure 4A-4B and the same motivation is used as the rejection to claim 1 above).
As to claim 15, Andoh/Hamano further discloses wherein the driving force of the single motor is provided to the lifting device (Andoh: 51/53/41 of figure 4) when the signal of the third sensor is in an off state (Hamano: figure 4A and the same motivation is used as the rejection to claim 1 above).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0068815 A1 to Andoh et al in view of U.S. Patent Publication No. 2010/0148420 A1 to Hamano et al and in further view of U.S. Patent Publication No. 2009/0148173 A1 to Tajima.
claim 6, Andoh/Hamano discloses the image reading apparatus as recited in the parent claim. Andoh as modified by Hamano does not expressly disclose a detection circuit to detect a current magnitude of driving power provided to the motor, wherein the processor determines an operation state of the single motor based on the detected current magnitude.
Tajima, in the same area of image forming apparatus, teaches detection circuit to detect a current magnitude of driving power provided to the motor, wherein the processor determines an operation state of the single motor based on the detected current magnitude (current detecting section 77 of figure 3 for detecting overcurrent of motor M1; S5 of figure 6 and paragraphs 0080, 0082 and 0091).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Andoh/Hamano’s image reading apparatus by the teaching of Tajima because it would provide protection to the motor and other components associated with the motor in the event of component’s malfunction.
As to claim 7, Tajima further discloses wherein the processor controls the single motor to perform reverse rotation driving when the determined operation state is an overload state (S7 of figure 6 and paragraph 0094).
Allowable Subject Matter
Claim 3 is allowed. Claims 8-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DUNG D TRAN/Primary Examiner, Art Unit 2675